Citation Nr: 0212170	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  96-33 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
chondromalacia of the left knee, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for service-connected 
chondromalacia of the right knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Jeffrey Woods, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The appellant served on active duty from May 1986 to May 
1989.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefits sought.

The veteran appealed a July 10, 1998 adverse Board 
determination to the United States Court of Appeals for 
Veterans Claims (hereinafter, "Court").  Thereafter, the 
Board's decision was vacated and remanded for consideration 
of the veteran's claim.  The case was again before the Board 
in February 2000, at which time it was Remanded to afford the 
veteran a comprehensive medical examination.  The requested 
development having been completed, the case is once again 
before the Board for appellate consideration of the issues on 
appeal.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.   

2.  The veteran's right knee disability is manifested by some 
limitation of motion and pain on use, without clinical 
demonstration of subluxation or instability.

3.  The veteran's left knee disability is manifested by some 
limitation of motion and pain on use, without clinical 
demonstration of subluxation or instability.

CONCLUSIONS OF LAW

1.  The schedular criteria for rating greater than 10 percent 
for chondromalacia patella of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 
4.71a, Diagnostic Codes 5257, 5261, 5262 (2001); see also new 
regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159). 

2.  The schedular criteria for rating greater than 10 percent 
for chondromalacia patella of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 
4.71a, Diagnostic Codes 5257, 5261, 5262 (2001); see also new 
regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002) (VCAA).  This new legislation provides among other 
things for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

The Board finds that the veteran was provided ample and 
adequate notice as to the evidence needed to substantiate his 
claims in the various rating decisions, statements and 
supplemental statements of the case and other development 
letters over the years. 

The issues on appeal pertain to an increased evaluations and, 
in that context, the duty to assist falls squarely on the VA, 
to include affording hearings, obtaining identified evidence, 
government records, affording examinations, where appropriate 
and etc. where such would be helpful, relevant and necessary 
for a full and fair adjudication of his claim.  Satisfactory 
efforts in these regards have been made, and the veteran has 
been offered an opportunity to submit additional evidence in 
support of the claims.  

In the context of an increased rating, the subject of "which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant" is 
of uncertain application in light of the long-standing duty 
to assist with respect to this type of claim and the VA's 
particular efforts in regards to the veteran's claims.  

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, additional development 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes that 
given the completeness of the present record, which shows 
substantial compliance with the notice/assistance provisions 
of the new legislation, the Board finds no prejudice to the 
veteran by proceeding with appellate review.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

The RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file, 
and there are multiple VA examinations, treatment records, 
and X-ray reports in the file.  The veteran has been offered 
an opportunity to submit additional evidence in support of 
his claims.  In short, the Board concludes that the duty to 
assist has been satisfied, as well as the duty to notify the 
veteran of the evidence needed to substantiate his claim, and 
the Board will proceed with appellate disposition on the 
merits.  

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

The primary concern in a claim for an increased evaluation is 
the present level of disability.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  In Francisco, the Court stated that 
although a rating specialist was directed to review the 
recorded history of a disability in order to make an accurate 
evaluation, the regulations did not give past medical reports 
precedence over current findings.  Francisco, 7 Vet. App. at 
58. Hence, for purposes of application of the schedular 
criteria, the Board assigns the greater weight of probative 
value to the recent VA compensation examinations conducted in 
November 2000.  The recent examination is also relevant and 
adequate.  See Powell v. West, 13 Vet. App. 31 (1999). 

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).   

Knee disabilities are generally evaluated under 38 C.F.R. 
§4.71a, Diagnostic Codes 5256-5261.  When a knee disability 
is rated under one of these diagnostic codes, a separate 
compensable evaluation may be available, under Diagnostic 
Codes 5003 or 5010, if there is medical evidence of 
arthritis.  

A knee impairment with recurrent subluxation and lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion of the joint involved.  When there is 
some limitation of motion, but which would be rated 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for each major joint affected 
by arthritis.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Codes 5003 (degenerative arthritis), 5010 (traumatic 
arthritis).

When there is limitation of motion demonstrated, such as is 
produced by arthritis, evaluation is pursuant to Diagnostic 
Codes 5260 or 5261.  Where there is limitation of leg flexion 
to 15 degrees, a 30 percent evaluation would be warranted.  
Where the limitation is to 30 degrees, a 20 percent 
evaluation is warranted.  A 10 percent evaluation is 
warranted where leg flexion is limited to 45 degrees.  Where 
limitation is at 60 degrees or more a noncompensable 
evaluation is applicable.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Where there is limitation of leg extension to 45 degrees, a 
50 percent evaluation would be warranted.  Where the 
limitation is to 30 degrees, a 40 percent evaluation is 
warranted.  Where extension is to 20 degrees, a 30 percent 
evaluation applies.  A 20 percent evaluation applies to leg 
extension to 10 degrees.  A 10 percent evaluation is 
warranted where extension is limited to 10 degrees.  Where 
limitation is 5 degrees or less, a noncompensable evaluation 
is applicable.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claims.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disability at issue.  The Board notes, however, a 
history of chronic knee pain complaints with a reported 
history of swelling that routinely was not perceived on 
objective examination. 

A VA joints examination was conducted in February 1996.  
There was no definite history of swelling noted.  The veteran 
reported that pain was worse with changes in the weather, 
prolonged periods of weight bearing, or physical activity.  
He also claimed occasional giving away of the knees.  
Physical examination revealed an unremarkable gait pattern.  
He had 5 degrees of hyperextension of the knees, and 130 
degrees of flexion.  There was mild discomfort on range of 
motion testing in both knees.  There was no redness, heat or 
swelling noted.  The appellant had tenderness to palpation 
over the patellofemoral joint of both knees.  He had pain 
with patella compression.  There was no ligamentous 
instability of the knees noted.  The appellant performed a 
satisfactory heel and toe walk, and he could squat 
approximately half way down and arise again.  Reflexes and 
sensation were intact in the lower extremities.  No bony 
abnormalities of the knees were demonstrated on X-ray.

Additional VA treatment records dated from August 1990 to 
August 1996 reported that the appellant continued to receive 
treatment for complaints of knee pain and stiffness.  He 
claimed that he received relief from medication for short 
periods.

At his December 1996 hearing on appeal, the appellant 
testified that he had "mostly pain" from his knees, that 
was worse when the weather changed.  He claimed that the pain 
was around his kneecap, and from the back of his knees down 
his legs.  He reported that his knees would pop and creek 
every once and a while.  He described his knee pain as a low 
and aching type pain.  He testified that he had a brace that 
he purchased on his own, but that it did not really help.  He 
indicated that he took anti-inflammatories.  He claimed that 
he could not tell "visually" whether his knees swelled, but 
that it "felt" like they did.  He also claimed that his 
knee gave way at times.

The veteran was afforded another VA examination in November 
2000.  He described pain and swelling, but, objectively, no 
swelling was noted bilaterally.  He had a positive patellar 
grind test.  He demonstrated 5 degrees of recurvatum to 130 
degrees of flexion bilaterally.  Pain was elicited on range 
of motion, characterized as "slight to mild".  The examiner 
reported tenderness to palpation about the patellofemoral 
joints.  He had a markedly tender medial plica of the left 
knee.  There was no ligamentous instability noted 
bilaterally.  He was able to squat and arise again with some 
difficulty.  His height was 5' 11'' and weight was 208 
pounds.  He had pain and crepitus bilaterally with squatting.  
There was no definite evidence of weakened movement, excess 
fatigability, or incoordination of movement.  The examiner 
commented that it was feasible that pain could further limit 
functional loss during flare-ups or increased use; however, 
such could not be determined with any degree of medical 
certainty.  The examiner noted that the veteran was bothered 
by prolonged periods of weightbearing, squatting, or going up 
or down stairs.  Driving or riding for extended periods 
caused pain and changes in weather bothered him.  On range of 
motion he had mild pain throughout range of motion, 
particularly at maximum flexion.  X-rays were interpreted to 
represent "normal knees".  Normal range of motion was 
reported as 0-140 degrees.

Rating by analogy is appropriate where an unlisted condition 
is encountered, with evaluation rendered in accordance with 
the criteria for a listed closely related condition which 
approximates the anatomical localization, symptomatology and 
functional impairment.  38 C.F.R. §§ 4.20, 4.27; see also 
Lendenmann v. Principi, 2 Vet. App. 345 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).  In this case, the 
veteran's bilateral chondromalacia patella is an unlisted 
disability and has been rated by analogy to knee instability 
pursuant to Diagnostic Code 5257.

Given that the veteran's knees have been evaluated for 
subluxation and instability, and there is evidence of painful 
motion, he is theoretically entitled to two evaluations for 
each knee.  Based on a thorough review of the record, the 
Board finds that the preponderance of the evidence is against 
entitlement to compensation greater than a single evaluation 
of 10 percent for each knee.

First, the Board finds that there is no evidence that the 
veteran's chondromalacia patella disabilities even warrant 
compensable evaluations pursuant to Diagnostic Code 5257.  
The most recent VA examination reflected that there was no 
laxity to ligaments noted.  Despite the veteran's testimony 
as to his knees giving out, his VA clinical records provide 
no evidence of findings of subluxation or lateral 
instability.  Thus, compensable evaluations are not warranted 
under Diagnostic Code 5257.  In addition, there is no medical 
evidence that either knee is characterized by dislocated 
semilunar cartilage.  Thus, compensable evaluations are not 
warranted under Diagnostic Codes 5258 and 5262 either.

The Board recognizes that the veteran has complained of pain 
on motion and other functional impairment.  See 38 C.F.R. § 
4.59 (2001) (An actually painful joint is entitled to the 
minimum compensable rating for the joint.); see also DeLuca, 
supra.  Although pain was shown through range of motion, the 
veteran was still capable of performing a practically normal 
range of motion test.  His pain was particularly noted at the 
maximum of flexion and, then still, at no more than at a mild 
level.  

Nevertheless, the Board finds the symptoms in this case do 
not raise his level of disability to that resembling a 20 
percent disability rating under the appropriate diagnostic 
codes.  The recent examination found only slight to mild pain 
and crepitance, but there was no swelling, deformity or other 
indicia of functional loss warranting more than a minimal 
compensable evaluation.  X-rays reflected normal knees.  The 
Board also considers it significant that the medical evidence 
shows no significant gait abnormality.  

The Board has deliberated whether the veteran's associated 
bilateral knee pain, including on use and flare-ups, is 
productive of additional functional loss, pursuant to 
sections 4.40 and 4.45, assessed on the basis of increased 
limitation of motion, pursuant to the guidelines set forth in 
Deluca, but, as suggested by the most recent examination, 
such a finding would be entirely conjectural.  The Board also 
notes the veteran has repeatedly reported knee instability; 
whereas, clinical findings over the years have failed to 
corroborate such claims, which raises a credibility question.  
Notwithstanding, the Board finds that the veteran's 
complaints and symptoms are adequately contemplated by the 
current 10 percent evaluations, for each knee.  Cf. 
Diagnostic Codes 5010-5003 (arthritis).  The Board concludes 
that the veteran's objectively demonstrated limitation of 
motion is noncompensable, bilaterally, and that additional 
functional impairment of either knee due to pain or weakness 
comparable to ankylosis, leg flexion limited to 15 degrees or 
leg extension limited to 30 degrees, Diagnostic Codes 5260-
5261, is not shown or approximated by the evidence of record.  

Therefore the Board concludes that no more than a 10 percent 
evaluation under Diagnostic Code 5257 is warranted for each 
knee.  See DeLuca, 8 Vet. App. at 202.  After consideration 
of all of the evidence, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to a higher rating.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

There is no competent evidence of record which indicates that 
the veteran's bilateral knee disabilities has caused marked 
interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996).


ORDER

Entitlement to increased evaluation for chondromalacia 
patella of the right knee is denied. 

Entitlement to increased evaluation for chondromalacia 
patella of the left knee is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

